Citation Nr: 1448406	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  13-05 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for paroxysmal atrial fibrillation.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to October 1962, from August 1990 to October 1990, and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in New York, New York.

In June 2013, a formal Board hearing was held via video conference before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDING OF FACT

The competent credible medical evidence is against a finding that the Veteran's paroxysmal atrial fibrillation is due to active service.


CONCLUSION OF LAW

The criteria for service connection for paroxysmal atrial fibrillation have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp 2012); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in June 2010.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records, private medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA opinion was obtained in June 2014. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes clinical examinations, and the Veteran's reported symptoms. The report provides findings relevant to the criteria for service connection and for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. A July 2010 VA medical examination reflects the Veteran has been diagnosed with paroxysmal atrial fibrillation. Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty his heart condition was discovered. (See February 2010 statement in support of claim). The Veteran's STRs does reflect an abnormal electrocardiography (ECG). (See April 1991clinical record consultation sheet). The Veteran was provisionally diagnosed with tachyarrhymia and placed on no duty. (See April 1991 physical profile serial report). The Board finds that based on the above evidence, the Veteran's assertion that he was diagnosed with tachyarrhymia while in service is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In the July 2010 VA medical examination, the examiner opined that the Veteran's paroxysmal atrial fibrillation is less likely than not caused by or a result of his active service. The examiner further opined that the Veteran's arrhymia discovered in 1991 is unrelated to the Veteran's current. paroxysmal atrial fibrillation. The July 2010 VA medical opinion lacked a rationale or explanation for the opinion and is thus considered an inadequate opinion.

The Board requested and received another opinion from a VA cardiologist. After review of the medical record, to include the STRs, the examiner opined that the Veteran's paroxysmal atrial fibrillation is less likely as not related to his active service. (See June 2014 VA medical opinion). The examiner explained that the medical record reflects that the Veteran was diagnosed with atrioventricular (AV) block in as early as 1975. Additionally the Veteran's second 1991 nuclear stress test revealed that he had ventricular ectopy. The medical examiner stated that the arrhyamia referred to by the 1991 cardiologist was an exercise-induced ventricular ectopy and the mild cardiac abnormality was the AV block. According to the medical examiner, ventricular ectopy can be seen in patients undergoing exercise testing and is not indicative of future supraventricular tachyarrhymia like atrial fibrillation. Furthermore, the examiner explained that AV block has traditionally been seen as a benign condition. While a recent study indicates that AV block may increase a person's risk of atrial fibrillation the association between the two have yet to be determined. The examiner lastly opined that the AV block the Veteran experienced in service may have increased his risk for paroxysmal atrial fibrillation, but it did not definitively lead to it. The examiner further explained that paroxysmal atrial fibrillation, in the Veteran's case, is caused by multiple risk factors to include his hypertension, obesity, obstructive sleep apnea, and diabetes, none of which are service related conditions. 



In the present claim, there is no clinical opinion which supports a causal relationship between the Veteran's paroxysmal atrial fibrillation and active service. Based on the above, a preponderance of the evidence is against the claim and service connection is not warranted.
	
The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the heart, to include paroxysmal atrial fibrillation, for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a paroxysmal atrial fibrillation is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


